Title: 17th.
From: Adams, John Quincy
To: 


       An extreme cold day. I regretted much, not having my thermometer with me, to see the Proportion, between the severity of the weather in St. Petersburg, and here. My Brother Charles, and Cousin Cranch, arrived here in the forenoon. They came yesterday from Braintree, as far as Andover. My Brother’s coming, was the more agreeable, for being in some measure unexpected. We pass’d the Evening at Mr. White’s. Eliza, went to the Assembly: the first this Season, because, it has been delay’d for some time, by the misfortune in Mr. Duncan’s family. There has been a great complaining, among the old-womanish People in town, on this Subject: Superstition of some kind will prevail with mankind every where. Mr. Smith the minister of the Baptist Society in this Town, is violently opposed to dancing. It is in his mind, of itself an heinous sin. He has preached a Sermon himself, and hands about among his Parishioners, a printed one, inculcating this Principle, and there are many People, here, so warped in Prejudice, that they are really perswaded, they should incur the divine displeasure, as much by dancing, as by stealing, or perhaps, committing murder. Besides this there are many who, do not participate of the diversion, and are envious to see others amusing themselves. Their pretended reasons for disapproving an assembly are, that it is an idle expence, which many of the subscribers cannot afford; that it renders them unfit for business the next day, or that it makes them keep bad hours. This is nothing more, than meddling, in the affairs of other People, which mankind in general are too prone to. Some sillier than all the rest find fault, with the time of day, that is chosen, and an old woman, wisely told Mr. Shaw, that It was a dark purpose, and therefore they took a dark time. How one of the most innocent, and rational amusements, that was ever invented, can find, so many opposers is somewhat mysterious. But the mind of man is too often dispossed, to strain at a gnat and swallow a camel. However, the Subscribers wisely take no notice, of all these things, but go on, their own way, and despise all these senseless clamours.
      